DETAILED ACTION
This office action is in response to the initial filing dated February 1, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-29 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 8, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 12 of U.S. Patent No. 10,647,282. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
	As to claim 1, US Patent #10,647,282 claims a vehicular vision system, the vehicular vision system comprising: an electronic control unit (ECU) disposed at a vehicle equipped with the vehicular vision system, the ECU comprising an image processor that processes image data captured by at least one camera of the vehicle; an under-trailer camera disposed at an underside of a trailer hitched to the vehicle, wherein the under-trailer camera has a field of view under the trailer that includes a ground surface under the trailer that is traveled over by the trailer, the under-trailer camera capturing image data as the vehicle and trailer are moving; wherein, with the trailer hitched to the vehicle, the ECU, responsive to processing of image data captured by the under-trailer camera, detects an object under the trailer and determines that the detected object under the trailer is greater than a threshold size; and wherein the ECU, responsive to determination that the detected object under the trailer is greater than the threshold size, generates an output (Claim 11).  
	As to claim 2, depending from the vehicular vision system of claim 1, US Patent #10,647,282 claims wherein the ECU generates the output to inform a driver of the vehicle of the detected object under the trailer (Claim 11).
	As to claim 8, depending from the vehicular vision system of claim 1, US Patent #10,647,282 claims comprising a display device disposed in the vehicle and viewable by a driver of the vehicle, wherein the display device, responsive at least in part to the generated output, displays images derived from image data captured by the under-trailer camera (Claim 12).
	As to claim 10, depending from the vehicular vision system of claim 8, US Patent #10,647,282 claims wherein the display device displays images derived from image data captured by the under-trailer camera responsive to determination, via processing of image data captured by the under-trailer camera, of the detected object under the trailer (Claim 12).

Claims 1, 2, 8, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 13 of U.S. Patent No. 10,906,493. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
	As to claim 1, US Patent #10,906,493 claims a vehicular vision system, the vehicular vision system comprising: an electronic control unit (ECU) disposed at a vehicle equipped with the vehicular vision system, the ECU comprising an image processor that processes image data captured by at least one camera of the vehicle; an under-trailer camera disposed at an underside of a trailer hitched to the vehicle, wherein the under-trailer camera has a field of view under the trailer that includes a ground surface under the trailer that is traveled over by the trailer, the under-trailer camera capturing image data as the vehicle and trailer are moving; wherein, with the trailer hitched to the vehicle, the ECU, responsive to processing of image data captured by the under-trailer camera, detects an object under the trailer and determines that the detected object under the trailer is greater than a threshold size; and wherein the ECU, responsive to determination that the detected object under the trailer is greater than the threshold size, generates an output (Claim 12).  
	As to claim 2, depending from the vehicular vision system of claim 1, US Patent #10,906,493 claims wherein the ECU generates the output to inform a driver of the vehicle of the detected object under the trailer (Claim 12).
	As to claim 8, depending from the vehicular vision system of claim 1, US Patent #10,906,493 claims comprising a display device disposed in the vehicle and viewable by a driver of the vehicle, wherein the display device, responsive at least in part to the generated output, displays images derived from image data captured by the under-trailer camera (Claim 13).
	As to claim 10, depending from the vehicular vision system of claim 8, US Patent #10,906,493 claims wherein the display device displays images derived from image data captured by the under-trailer camera responsive to determination, via processing of image data captured by the under-trailer camera, of the detected object under the trailer (Claim 13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liebau et al. (Liebau; US PG Pub #2017/0320437) in view of Tan et al. (Tan; US PG Pub #2016/0119587).
	As to claim 11, Liebau et al. teach a vehicular vision system (Figure 1; Paragraphs [0022]-[0029] teach one or more image-generating apparatuses of a vehicle), the vehicular vision system comprising: 
	an underbody camera disposed at an underside of a body of a vehicle equipped with the vehicular vision system, wherein a ground surface under the body of the vehicle and being traveled over by the vehicle is at least partially viewed by the underbody camera (Paragraph [0141] and Figure 2, Items 10/2-10/4 teach cameras on an underside of the vehicle directed onto the ground underneath the vehicle operating in a manner similar to camera 10/1), the underbody camera capturing image data as the vehicle is moving (Paragraphs [0084] and [0086] teach movement of the vehicle during operation of the system); 
	a plurality of cameras disposed at the vehicle, wherein the plurality of cameras at least comprises (i) a rear camera disposed at a rear portion of the vehicle and viewing at least rearward of the vehicle (Paragraph [0139] teaches cameras 4/2 and 4/4 which are rearward facing), (ii) a driver-side camera disposed at a driver side portion of the vehicle and viewing at least sideward of the vehicle (Paragraph [0143] teaches a camera 10/1 on the driver side viewing the driver side of the vehicle), (iii) a passenger-side camera disposed at a passenger side portion of the vehicle and viewing at least sideward of the vehicle (Paragraph [0123] teaches camera 10/1 on a passenger side viewing the passenger side) and (iv) a front camera disposed at a front portion of the vehicle and viewing at least forward of the vehicle (Paragraph [0105]; Paragraph [0139] teaches camera 4/2 facing forward); 12 
	37751021.1an electronic control module (ECU) disposed at the vehicle and comprising an image processor that processes image data captured by the underbody camera and the plurality of cameras (Paragraphs [0115] and [0122] teach an evaluation apparatus processing the images); 
	a display device disposed in the vehicle and viewable by a driver of the vehicle (Paragraph [0107] teaches a display), wherein the display device is operable to display video images derived from image data captured by the underbody camera and the plurality of cameras (Paragraph [0113] teaches displaying the acquired image; Paragraph [0124] teaches the user of a stereo camera similar to the camera of paragraph [0113]). However, Liebau does not explicitly teach wherein, responsive to an input, the vehicular vision system merges image data captured by the underbody camera with image data captured by at least one of the cameras, and wherein the display device displays composite video images derived at least in part from the merged image data; and 
	wherein the input comprises at least one selected from the group consisting of (i) actuation by the driver of a user input in the vehicle, (ii) detection by the ECU of an object under the body of the vehicle, (iii) detection by the ECU of an object under the body of the vehicle and determination by the ECU that the detected object has height greater than a threshold height, and (iv) detection by the ECU of terrain under the body of the vehicle and determination by the ECU that the detected terrain has a height change greater than a threshold amount over a predetermined distance.
 	However, in the field of vehicle detection systems, Tan teaches wherein, responsive to an input, the vehicular vision system merges image data captured by the underbody camera with image data captured by at least one of the cameras, and wherein the display device displays composite video images derived at least in part from the merged image data; and 
	wherein the input comprises at least one selected from the group consisting of (i) actuation by the driver of a user input in the vehicle, (ii) detection by the ECU of an object under the body of the vehicle, (iii) detection by the ECU of an object under the body of the vehicle and determination by the ECU that the detected object has height greater than a threshold height, and (iv) detection by the ECU of terrain under the body of the vehicle and determination by the ECU that the detected terrain has a height change greater than a threshold amount over a predetermined distance (Paragraphs [0070]-[0071] teach a user selecting the around view mode and the controller generating a combination of images based on all cameras). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image processing of Liebau with the technique of Tan because providing a driver with images of multiple directions yields the predictable result of allowing the driver to have knowledge of the vehicle’s complete surroundings for enhanced control and safety of the vehicle.
	As to claim 12, depending from the vehicular vision system of claim 11, Liebau teaches the system comprising a plurality of underbody cameras disposed at the underside of the body of the vehicle, wherein image data captured by the plurality of underbody cameras is processed at the ECU (Paragraph [0141]).  
	As to claim 13, depending from the vehicular vision system of claim 11, Liebau teaches wherein the underbody camera is disposed rearward of front wheels of the vehicle and forward of rear wheels of the vehicle (Figure 2 shows camera 10/3 being mounted rearward of the front wheels and forward of the rear wheels).  
	As to claim 14, depending from the vehicular vision system of claim 13, Liebau teaches wherein the underbody camera is disposed at a middle region of the body of the vehicle (Figure 3 shows camera 10/4 located in the center of the vehicle).  
	As to claim 15, depending from the vehicular vision system of claim 11, Liebau teaches wherein the underbody camera is disposed along a centerline of the body of the vehicle (Figure 3 shows camera 10/4 located along the centerline of the vehicle).  
	As to claim 16, depending from the vehicular vision system of claim 11, Liebau teaches wherein the underbody camera views at least forward (Figure 2, Item 10/2 has a viewable area including a forward portion), and wherein the ECU, via processing of image data captured by the underbody camera, detects an object forward of the underbody camera (Paragraphs [0064]-[0082] teach automatically sensing objects), but does not explicitly teach the system determines that the detected object has height greater than a threshold height. 
	However, in the field of vehicle detection systems, Tan teaches determining that the detected object has height greater than a threshold height (Figure 15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image processing of Liebau with the technique of Tan because comparing an object’s height to a threshold can help prevent vehicle damage such as when a vehicle is scratched by objects high enough to contact the underside of the vehicle (Paragraph [0004]).
	As to claim 17, depending from the vehicular vision system of claim 11, Liebau teaches wherein the underbody camera views at least rearward (Figure 2, Item 10/4 has a viewable area including a rearward portion), and wherein the ECU, via processing of image data captured by the underbody camera, detects an object rearward of the underbody camera (Paragraphs [0064]-[0082] teach automatically sensing objects), but does not explicitly teach the system determines that the detected object has height greater than the threshold height.  
	However, in the field of vehicle detection systems, Tan teaches determining that the detected object has height greater than a threshold height (Figure 15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image processing of Liebau with the technique of Tan because comparing an object’s height to a threshold can help prevent vehicle damage such as when a vehicle is scratched by objects high enough to contact the underside of the vehicle (Paragraph [0004]).
	As to claim 18, depending from the vehicular vision system of claim 11, Liebau teaches user input (Paragraphs [0109], [0114], and [0137]), but doesn’t explicitly teach wherein the input comprises actuation by the driver of a user input in the vehicle. 
	However, in the field of vehicle detection systems, Tan teaches wherein the input comprises actuation by the driver of a user input in the vehicle (Paragraphs [0070]-[0071] teach a user selecting the around view mode and the controller generating a combination of images based on all cameras). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image processing of Liebau with the technique of Tan because providing driver input to trigger image processing yields the predictable result of allowing the driver to have knowledge of the vehicle’s complete surroundings when the driver desires such information for enhanced control and safety of the vehicle.

Allowable Subject Matter
Claims 22-29 are allowed.
Claims 3-7, 9, and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	The prior art of record does not teach, suggest, or render obvious the subject matter of independent claims 1 and 22, specifically, the limitations of detecting an object under a trailer with an under-trailer camera and determining that the detected object under the trailer is greater than a threshold size in order to generate an output.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Moore (US Patent #6,690,413) teaches an image capturing device mounted on a tractor such that when a trailer is attached to the tractor, the image capturing device is located under the trailer in order to view a target on the trailer (Column 4, Lines 9-19).
	Bai et al. (US PG Pub #2017/0353698) teach cameras mounted on a trailer communicating wirelessly with the towing vehicle (Paragraph [0001]).
	Paget et al. (US PG Pub #2017/0313332) shows a sensor package 102 on the underside of a vehicle 152 (Figure 10).
	Zhao et al. (US PG Pub #2016/0027303) teach comparing pre-set ground clearance information of a vehicle with a pre-set profile of a roadway to determine whether or not to warn a driver (Figure 1).
	Takahashi et al. (US PG Pub #2015/0294160) teach analyzing images of a road face ahead of a vehicle to determine a relative height in relation to the road face right below the vehicle (Paragraph [0091]).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN W SHERWIN/            Primary Examiner, Art Unit 2688